        
Exhibit 10-5



SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT
THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Second Amendment”),
dated as of July 14, 2015, is made by and between GTMP HOLDINGS, LLC, a Delaware
limited liability company (“Seller”), and TAMARES TYSONS CORNER LLC, a Delaware
limited liability company (“Buyer”).
WHEREAS, Seller and Buyer have entered into that certain Purchase and Sale
Agreement dated as of June 24, 2015, as amended by that certain First Amendment
to Purchase and Sale Agreement dated as of July 2, 2015 (as amended, the
“Purchase Agreement”), concerning the purchase and sale of certain property
located at 7950 Jones Branch Drive, McLean, Virginia, as more particularly
described in the Purchase Agreement; and
WHEREAS, Seller and Buyer desire to make certain modifications to the Purchase
Agreement, all upon the terms and conditions set forth in this Second Amendment.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is mutually agreed between Seller and Buyer
as follows:


1.
The following language is hereby deleted from clause (v) set forth in Section
2(a) of the Purchase Agreement: “, which list will be amended in accordance with
Section 18…”.



2.
The reference to “Exhibit C” set forth in clause (d) of Section 2 of the
Purchase Agreement is hereby deleted and replaced with “Exhibit C-1”.



3.
By executing this Second Amendment, (i) Buyer hereby confirms that it has
elected to proceed with the transaction contemplated under the Purchase
Agreement pursuant to the terms and conditions thereof, as modified pursuant to
this Second Amendment, (ii) Seller confirms timely receipt of Borrower’s Title
Objection notice dated July 13, 2015 and received by Seller on July 14, 2015 in
accordance with Section 3(b) of the Purchase Agreement and (iii) Seller and
Buyer each confirms that Seller has until July 20, 2015 to notify Buyer as to
Seller’s decision to elect to either cure or not to cure the Title Objections in
accordance with Section 3(b) of the Purchase Agreement. Accordingly, Buyer and
Seller hereby acknowledge and agree that Buyer is deemed to have delivered the
Due Diligence Satisfaction Notice to Seller in accordance with Section 4(c) of
the Purchase Agreement and the Title Objection notice in accordance with Section
3(b) of the Purchase Agreement, and the Deposit has become non-refundable,
except as otherwise expressly provided in the Purchase Agreement, as modified by
this Second Amendment.



4.
Section 4(d) of the Purchase Agreement is hereby deleted and replaced with the
following:



“On the Closing Date, Seller and/or GCI shall assign to Buyer, and Buyer shall
assume, the Contracts listed on Exhibit C-2 attached hereto (collectively, the
“Assigned Contracts”) pursuant to the form of Assignment of Contracts attached
hereto as Exhibit G. Notwithstanding the foregoing, the Buyer’s obligations
relating to the Buyer’s assumption of the Assigned Contracts shall be strictly
related to rights and duties arising under any Assigned Contract from and after
the Closing Date, and the Buyer shall not assume any duty or obligation of
Seller or GCI arising prior to the Closing Date. The Seller shall cause to be
terminated, at the Seller’s sole cost and expense, all Contracts other than the
Assigned



--------------------------------------------------------------------------------



Contracts, effective on or prior to the date the TEGNA Lease (as defined in
Section 9(b)) expires. The preceding three (3) sentences of this Section 4(d)
shall survive Closing.”


5.
Section 9(a) of the Purchase Agreement is hereby deleted in its entirety and
replaced with the following:



“The delivery of the Deed and the consummation of the transactions contemplated
by this Agreement (the “Closing”), shall take place at the offices of the Escrow
Agent on August 10, 2015, unless extended by Buyer as set forth below in this
Section 9(a) (the “Closing Date”). The Closing shall be an escrow-style closing,
where the Title Company shall be the recipient of all documents and funds and
shall disburse the same pursuant to this Agreement and the Settlement Statement
(as defined in Section 9(b)). Each party hereby agrees and acknowledges that the
Closing Date is material to this Agreement. Either party’s failure to complete
the Closing on the Closing Date will result in immediate and material damages to
the other party and, therefore, the parties hereby agree and acknowledge that
the Closing Date, is and shall be TIME OF THE ESSENCE and either party’s failure
to close on the Closing Date shall be a material default by such party which
each party agrees and acknowledges cannot be cured by Section 8(c) and Section
8(a) or 8(b), as applicable, shall apply. Accordingly, Section 8(c) shall not
apply to any such material default. Notwithstanding anything contained herein to
the contrary, Buyer may elect to extend the Closing Date as follows:
(i)
Buyer may extend the Closing Date to September 30, 2015, upon giving written
notice thereof to Seller on or before August 6, 2015 (the “First Closing Date
Extension Notice”), accompanied by depositing with Escrow Agent simultaneously
with the First Closing Date Extension Notice, an additional non-refundable
deposit (to be applied to the Purchase Price at Closing), in the sum of Five
Million and 00/100 Dollars ($5,000,000.00) for such extension (the “First
Extension Deposit”). Thereafter, the term “Deposit” shall refer to the
$27,000,000.00 deposited with the Escrow Agent pursuant to Section 6 above and
the First Extension Deposit, together with any interest earned thereon.

(ii)
Buyer may further extend the Closing Date to October 30, 2015, upon giving
written notice thereof to Seller on or before September 25, 2015 (the “Second
Closing Date Extension Notice”, which along with the First Closing Date
Extension Notice are each referred to as, a “Closing Date Extension Notice”),
accompanied by depositing with Escrow Agent simultaneously with the Second
Closing Date Extension Notice, an additional non-refundable deposit (to be
applied to the Purchase Price at Closing), in the sum of Five Million and 00/100
Dollars ($5,000,000.00) for such extension (the “Second Extension Deposit”).
Thereafter, the term “Deposit” shall refer to the $32,000,000.00 previously
deposited with the Escrow Agent pursuant to Sections 6 and 9(a)(i) above and the
Second Extension Deposit, together with any interest earned thereon.



Notwithstanding anything to the contrary contained in this Agreement, Buyer
shall be entitled to send e-mail copies of a Closing Date Extension Notice to
Seller via the Seller’s (and Seller’s counsel’s) e-mail addresses identified in
Section 16,



--------------------------------------------------------------------------------



provided that the original Closing Date Extension Notice is sent to Seller that
same day by a recognized national overnight courier service to the Seller’s
address set forth in Section 16. If Buyer elects to send a Closing Date
Extension Notice pursuant to the preceding sentence, the Closing Date Extension
Notice shall be deemed given when the e-mail copy of the Closing Date Extension
Notice is received by Seller and the First Extension Deposit or Second Extension
Deposit, as applicable, is received by Escrow Agent.”


6.
Subsection 9(b) is hereby deleted in its entirety and replaced with the
following:



“Not less than two (2) business days prior to the Closing Date, the Seller shall
deliver or caused to be delivered the following original documents to the Title
Company, each executed by the Seller (except as specified in clauses (iii), (iv)
and (vi) below) and acknowledged, if necessary:”


7.
Subsection 9(b)(iii) is hereby deleted in its entirety and replaced with the
following:



“a lease between Buyer, as landlord, and TEGNA Inc., as tenant, the terms and
conditions of which have been agreed upon by Buyer and Seller and the form of
which is attached to the Second Amendment to this Agreement as Attachment “1”
(the “TEGNA Lease”);”


8.
Subsection 9(b)(vi) is hereby deleted in its entirety and replaced with the
following:



“the Assignment of Contracts;”


9.
Subsection 9(c)(ii) is hereby deleted in its entirety and replaced with the
following:



“the SpinCo Lease and the SpinCo Lease Amendment, fully executed copies of which
are attached to the Second Amendment to this Agreement as Attachment “2”;”


10.
Subsection 9(c)(v) is hereby deleted in its entirety and replaced with the
following:



“the Assignment of Contracts;”


11.
The reference to “Exhibit C” set forth in the first sentence of Section 13(d) of
the Purchase Agreement is hereby deleted and replaced with “Exhibit C-2”.



12.
The following language is hereby deleted from clause (iv) set forth in Section
14(a) of the Purchase Agreement: “pursuant to Section 18”.



13.
The reference to “July 9, 2015” set forth in Section 14(f) of the Purchase
Agreement is hereby deleted and replaced with “thirty (30) days prior to the
Closing Date”.



14.
The reference to “July 29, 2015” set forth at the end of the fifth sentence in
Section 14 of the Purchase Agreement is hereby deleted and replaced with “thirty
(30) days prior to the Closing Date”.



15.
Section 18 is hereby deleted in its entirety and replaced with the following:




--------------------------------------------------------------------------------





“18.    Subordination, Non-Disturbance and Attornment.


Prior to Closing, Seller shall (i) cause SpinCo and TEGNA, Inc. to execute,
acknowledge and deliver to Buyer a form of subordination, non-disturbance and
attornment agreement prepared by Buyer or its lender (“SNDA”), the terms and
provisions of which form SNDA satisfies the requirements set forth in Section
18.02 of the SpinCo Lease and Section 18.02 of the TEGNA Lease, respectively,
and (ii) use commercially reasonable efforts, at no expense to Seller, to cause
Octagon, Inc. and Maximus, Inc. to execute, acknowledge and deliver to Buyer a
SNDA, and provide Buyer, or its lender, with the contact information for each of
the foregoing tenants to negotiate any requested changes to the SNDA, if any.”


16.
“Exhibit B-1” and “Exhibit B-2” to the Purchase Agreement are hereby deleted in
their entirety and replaced with Attachment “3” attached hereto.



17.
“Exhibit C” to the Purchase Agreement is hereby deleted in its entirety and
replaced with Attachment “4” attached hereto.



18.
All matters relating to or arising out of this Second Amendment or any
transaction contemplated hereby, and the rights of the parties (whether sounding
in contract, tort or otherwise), will be governed by and construed and
interpreted under the laws of the State where the Real Property is located
without regard to conflicts of laws principles that would require the
application of any other law.



19.
The terms and provisions of the Purchase Agreement as hereby amended are hereby
ratified and confirmed in all respects. In the event of a conflict between the
terms and conditions of this Second Amendment and the Purchase Agreement, this
Second Amendment shall govern and control. All capitalized terms used but not
defined in this Second Amendment shall have the same meanings given to such
terms in the Purchase Agreement.



20.
This Second Amendment may be executed in counterparts, and transmitted by e-mail
or telecopy by and to each of the parties, and each such counterpart shall be
deemed an original, and all of them together shall constitute a single
instrument.



21.
Seller and Buyer hereby jointly instruct Escrow Agent that the word “may” in the
third line of Section 9 of the Escrow Agreement is revised to read “shall”.



[SIGNATURE PAGE TO FOLLOW]





--------------------------------------------------------------------------------

    



IN WITNESS WHEREOF, Seller and Buyer have executed this Second Amendment to
Purchase and Sale Agreement as of the day and year first above written.
SELLER:
GTMP HOLDINGS, LLC


By:    /s/ Todd Mayman
    Name:    Todd Mayman
    Title:    Secretary


BUYER:
TAMARES TYSONS CORNER LLC
By:    The Zabludowicz United States Property Trust Two, its sole member
By:    /s/ Fabio Botterini De Pelosi
    Name:    Fabio Botterini De Pelosi
Title:    Trustee
                    













































